Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/03/2020, 10/03/2020, 10/03/2020, 10/03/2020, 10/03/2020, 10/03/2020, 01/04/2021 and 03/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The IDS submitted contains over 117 pages of references. The examiner has considered the references to the extent reasonably expected during normal examination time. If applicant considers there is a particular reference or teaching particularly relevant to the claimed invention it is requested from the applicant to provide a statement indicating such relevance and a clear identification of such reference.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "supplying a first precursor comprising metal and halogen atoms to the substrate; and after stopping the supply of the first precursor to the substrate, supplying a first reactant to the substrate, wherein a portion of the first precursor and the first reactant react to form at least a portion of the seed layer; wherein depositing the bulk layer comprises: supplying a second precursor comprising metal and halogen atoms to the seed layer; and, after stopping the supply of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        4/9/2021